Citation Nr: 1507415	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-41 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee (right knee disability).

2.  Entitlement to service connection for total knee arthroplasty of the left knee (left knee disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  He had service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (the Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a hearing before a Decision Review Officer (DRO) in June 2014.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for anemia has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  During his June 2014 DRO hearing, the Veteran indicated he received private treatment for his knees in 1972.  See Hearing Transcript, pg. 5.  Additionally, he reported that he sought treatment from VA in 1984 or 1985.  Records documenting this treatment are not in the claims file.  Because the aforementioned records are relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Additionally, the Board notes that the Veteran was afforded a VA examination for his bilateral knee disabilities in July 2009 VA.  In reaching his conclusion that the Veteran's bilateral knee disabilities were not related to service, the examiner wrote that there was no medical records showing that the Veteran developed any kind of knee problems throughout the years following service, except for the April 2009 letter from Dr. L. W.  He added that this suggested the Veteran did not seek care for his knees until recently.  The examiner further observed that past medical records, such as operative reports from the 1990's, would be helpful in determining exactly what kind of problems the Veteran had with his knees and for how long those problems had existed.  

In August 2009, VA received Social Security (SSA) disability records, which included private treatment record dating back to 1980.  These records show the Veteran was treated for knee problems throughout the 1980's and 1990's.  The AOJ did not obtain an addendum opinion considering these records.

In light of the foregoing, the Veteran should be afforded a new VA examination to determine whether his claimed bilateral knee disabilities are related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to his bilateral knee disabilities that are not already of record, to include private treatment records from 1972 identified during the Veteran's June 2014 DRO hearing.  See Hearing Transcript, pg. 5.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  Additionally, obtain any outstanding VA treatment records, including records from the period of 1984 to 1985 identified during the June 2014 DRO hearing.  See Hearing Transcript, pg. 8.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  Thereafter, afford the Veteran a VA examination by a clinician with sufficient expertise to determine the nature and etiology of any currently present knee disabilities.  The claims file must be made available to and reviewed by the examiner.  All indicated studies must be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability is etiologically related to the Veteran's active service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability is etiologically related to the Veteran's active service.

Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

3.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 





(CONTINUED ON NEXT PAGE)
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






